—Order, Supreme Court, New York County (Marilyn Shafer, J.), entered December 8, 2000, which denied plaintiffs’ motion for a preliminary injunction, vacated the temporary restraining order granted in their favor, dismissed the complaint and directed defendant Honest Ballot Association to count the contested proxy ballots and certify the results of the election, unanimously affirmed, without costs.
*267The motion court correctly held that the notarization of ballots of cooperative shareholders by their proxy holder, not a candidate himself but an active backer of one of the competing slates, is not a reason, per se, to void such ballots (see, McKenna v Double G Dev. Corp., 251 AD2d 202). Concur— Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.